DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 1 and 11 in the reply filed on January 4, 2022 is acknowledged.
It is noted that the amendment filed as part of the submission on January 4, 2022 includes the full text of Claim 8, thus, providing a compliant amendment.
Claims 2 through 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than one paragraph and appears to be greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,227,588 to Schreiber et al (hereinafter “Schreiber”) in view of U.S. Patent 7,059,039 to Tsukamoto et al (hereinafter “Tsukamoto”).
Claim 1:  Schreiber discloses a method for manufacturing a wiring board or a wiring board material, the method comprising the steps of:
preparing a laminate material (e.g. in Fig. 6) including a support sheet (54) having a columnar metal member (56) formed thereon, and a wiring board or a wiring board material (e.g. 60, 62, 64) having an opening (e.g. 66) in a portion corresponding to the columnar metal member such that the columnar metal member is positioned in the respective opening;
obtaining a laminate (e.g. in Figs. 7, 8) including a thermosetting resin (e.g. 68) filled and cured between an inner surface of each of the openings of the wiring board or the wiring board material and the columnar metal member (e.g. col. 6, lines 1-15); and
removing at least the support sheet from the laminate (e.g. Fig. 8, col. 5, lines 21-25).
Claim 11:  Schreiber discloses the method for manufacturing a wiring board or a wiring board material according to claim 1, wherein a plated through hole (e.g. electrolytic plating) is formed in the opening of the wiring board or the wiring board material (e.g. col. 3, line 66 to col. 4, line 3).
The embodiment of Figures 6 to 8 in Schreiber show the support sheet having only one columnar metal member and the wiring board or wiring board material as having only one opening.  However, Schreiber clearly discloses that a plurality of each of these are used to form a pattern of a circuit (e.g. col. 5, lines 55-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Schreiber can be applied with a plurality of columnar metal members and a plurality of openings to form such a patterned circuit.
Schreiber does not mention that the support sheet is removed from the laminate by “peeling”.
Tsukamoto disclose that in manufacturing wiring boards or wiring board materials, it is known to use a temporary support sheet (e.g. 118 or 111, in Fig. 1C) with columnar metal members (e.g. 117 or 113) where the support sheet is removed by peeling to provide a laminate with a wiring pattern (e.g. col. 5, lines 27-33, see Claim 11).  Such an act of peeling allows a much easier process in producing the wiring pattern (col. 5, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schreiber by forming the support sheet such that it can be removed from the laminate by peeling, as taught by Tsukamoto, to provide an easier process in forming a wiring pattern with the metal members within the laminate.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)  U.S. Publication 2006/0162956 to Nakamura et al discloses a method of manufacturing a wiring board including a support sheet having a plurality of columnar metal members (e.g. 13, in Fig. 4c).
b)  Japanese Patent Publication JP 2007-103440 to Yagi discloses a method of manufacturing a wiring board including peeling a support sheet (e.g. 10) from a laminate (e.g. 14, 30, Figs. 1f to 1g).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896